           Case 7:18-cv-09601-VB Document 65
                                          63 Filed 05/06/20
                                                   05/04/20 Page 1 of 2

                                               Under the circumstances, the Court agrees the 5/14/2020,
                                               settlement conference should be adjourned. However,
                                               because the 5/14/2020, settlement conference is
                                               scheduled in front of Magistrate Judge McCarthy, the
                                               parties
                                    1010 Franklin Avenue,shall
                                                          Suitewrite  to Magistrate
                                                               200 | Garden           Judge McCarthy
                                                                            City, NY 11530-2900 | bsk.com to seek an
                                                                        CHRISTOPHER
                                               adjournment of the 5/14/2020,             F. MANSFIELD
                                                                                     conference     to late June or
                                                                                      cmansfield@bsk.com
                                               early July.                                P: 516.267.6308

                                               By 7/15/2020, the parties shall file a joint update on the
May 4, 2020                                    status of settlement discussions.

Honorable Justice Vincent L. Briccetti     Separately, by 5/20/2020, counsel for the City shall file a
The Hon. Charles L. Brieant Jr.            status report regarding the status of the City's approval of
                                           Thomas's and Jones's new counsel. It is not clear what
Federal Building and United States Courthouse
300 Quarropas Street                       "February 27, 2020 Order" counsel refers to in this attached
White Plains, NY 10691-4150                letter. The Court did not issue any Order on February 27,
                                           2020, or otherwise, that directed Mr. Jones to provide a list
                                           of attorney names to counsel for the City. The Court
Re: Troy Grant v. Mayor Thomas, et al      expects counsel for the City and the City to communicate
    18 CV 9601 (VB)                        with both Thomas and Jones to ensure the City timely
                                           approves retention of their lawyers, which the City had
                                           agreed to do well before start of the ongoing public health
Honorable Justice Briccetti,               crisis.
As per the Court’s instructions, this letter shall serve to report
                                                Chambers           on thea status
                                                              will mail    copy ofof efforts by thetoCity
                                                                                     this Order           of
                                                                                                      defendant Jones
Mount Vernon (the “City”) to retain counsel for Defendants Richard Thomas and Daniel Jones.
                                                at the address on the docket.
Please be advised that Mr. Brian Johnson, the City’s Corporation Counsel, has approved the request
                                             The Clerk is directed to terminate the motion. (Doc. #63).
by defendant Richard Thomas to retain the following attorney to represent Mr. Thomas in the
referenced matter:
                                             SO ORDERED:
                               Ira Wincott, Esq.
                               Littler Mendelson, P.C.
                                             _______________________
                               290 Broadhollow   Road, Suite 305
                                             Vincent
                               Melville, New York 11747L. Briccetti, U.S.D.J., 5/6/2020

An agreement has also been reached on acceptable billing rates. Accordingly, subject to the
execution of an acceptable written engagement agreement, Mr. Wincott is prepared to represent Mr.
Thomas in this matter. I have requested that the City provide Mr. Wincott with a proposed
engagement agreement as soon as possible.

With respect to the defendant Daniel Jones, this office has yet to receive a list of attorney names
from Mr. Jones consistent with the Court’s February 27, 2020 Order. Although Mr. Jones
previously advised the undersigned that he would contact Mr. Wincott regarding this matter, Mr.
Wincott advises that Mr. Jones has yet to do so. Accordingly, I provided Mr. Jones with Mr.
Wincott’s contact information via email today and urged that he make contact as soon as possible.
                                                                                                 197735.1
           Case 7:18-cv-09601-VB Document 65
                                          63 Filed 05/06/20
                                                   05/04/20 Page 2 of 2




In light of the unfortunate delays in resolving these representation issues due to COVID-19, I have
conferred with counsel for the Plaintiff regarding the settlement conference currently scheduled for
May 14, 2020. The parties believe that, given the ongoing challenges faced by the City in
connection with the COVID-19 crisis, the anticipated appearance by Mr. Wincott and the
outstanding issues related to the to the representation of Mr. Jones, an adjournment is appropriate.
Accordingly, it is respectfully requested that conference be adjourned to a date in late June or early
July.

Thank you for your consideration of this matter.

Very truly yours,


BOND, SCHOENECK & KING, PLLC




Christopher F. Mansfield

CFM/cb

C:     Mr. Daniel Jones (via regular mail and e-mail)
       Ira Wincott, Esq. (via e-mail)




                                                                                               197735.1
